This case comes before the court as a case of salvage, but on a full investigation of the evidence, it does not seem to be altogether such. The sloop, it is true, had encountered the storm of the 8th September, and had lost her masts, with great part of her sails; but they had two on board, with one of which fixed to the stump of the mast, and ,a small spar, they had contrived to work her so as to bring her to anchor near Bull’s inlet, on the 12th, four days after the storm. Here they were hoarded by the pilot, in the forenoon of that day. The vessel was tight, and had provisions sufficient to last some time, and could have sent their boat for further supplies. There is some contrariety of evidence respecting a conversation with the pilot upon his going alongside; but it was proved that the-pilotboat took the sloop in tow, and arrived with her at Charleston in the evening of the same day. It is admitted that some compensation is due, over and above the usual rate of pilotage. As no question of law arose in the case, I have consulted persons conversant in these matters, none of whom considered it as a case of salvage, hut all agreed that compensation should be granted, by way of encouragement to pilots and others to do more than their mere duty, whenever circumstances might call-upon them to exert themselves. Their opinion concurred with my own, that two hundred dollars, over and above pilotage, and costs of suit, would be a sufficient remuneration for this service. I decree accordingly.